In a matrimonial action, plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County, dated April 2, 1979, as ordered him to pay alimony of $60 per week and counsel fees of *893$1,300. The appeal brings up for review so much of an order of the same court dated May 23, 1979, as upon plaintiffs motion to reargue, reduced the alimony payments to $45 per week. Appeal from that part of the judgment as ordered plaintiff to pay alimony dismissed, without costs or disbursements. That part of the judgment was superseded by the order dated May 23, 1979 which, in part, granted reargument. Judgment otherwise reversed insofar as appealed from and the counsel fee provision thereof is deleted and order reversed insofar as reviewed and the alimony provisions therein and in the judgment are deleted, without costs or disbursements, and the matter is remanded to Special Term for further proceedings consistent herewith. An award of alimony of $45 per week is excessive where the defendant wife’s annual salary is $12,500 and the plaintiff husband’s annual salary is approximately $18,300 and plaintiff is already paying child support in the amount of $3,640 per year. An annual alimony award of $2,340 would bring plaintiff’s contribution to $5,980 which we find to be excessive in light of the facts before us. Inasmuch as the affidavits of net worth of the parties are insufficient to allow us to determine a proper award, we remand for a hearing as to the parties’ present financial circumstances and a new determination as to alimony and counsel fees. Mangano, J. P., Cohalan, Martuscello and O’Connor, JJ., concur.